 FOOTHILLS CAREFoothills Care Center, Inc. and United Nurses, Pro-fessionals and Health Care Employees, LocalSeven, UFCW, AFL-CIO. Cases 27-CA-6866,27-CA-6866-3, 27-CA-6955, 27-CA-6974,and 27-CA-6974-3April 16, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND ZIMMERMANOn November 3, 1981, Administrative LawJudge Russell L. Stevens issued the attached Deci-sion in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief, and theGeneral Counsel filed a reply brief to Respondent'sexceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Foothills CareCenter, Inc., Longmont, Colorado, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.DECISIONSTATEMENT OF THE CASERUSSELL L. STEVENS, Administrative Law Judge: Thiscase was heard in Denver, Colorado, on August 27,1981.i The charges in Cases 27-CA-6866 and 27-CA-6866-3 were filed on August 21 by United Nurses, Pro-fessional and Health Care Employees, Local Seven,UFCW, AFL-CIO (Union). The charge in Case 27-CA-6955 was filed by the Union on October 10. The chargesin Cases 27-CA-6974 and 27-CA-6974-3 were filed bythe Union on October 21. By Order dated November 28,the Regional Director for Region 27 of the NationalLabor Relations Board consolidated the aforesaid casesfor hearing, and on said date the Regional Directorissued a consolidated complaint2alleging that Foothills'All dates hereinafter are within 1980. unless stated to be otherwise.'The consolidated complaint (herein called the complaint) was amend-ed at the hearing to allege that David Zapiler is consultant and partowner of Respondent rather than administrator.261 NLRB No. 32Care Center, Inc. (Respondent) violated Section 8(a)(X),S(3), and (4) of the National Labor Relations Act (Act).All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, to argue orally, and to file briefs, whichhave been carefully considered, filed on behalf of theGeneral Counsel and Respondent.Upon the entire record, and from my observation ofthe witnesses and their demeanor, I make the following:FINDINGS OF FACTI. JURISDICTIONRespondent is, and at all times material herein hasbeen, a corporation duly organized and existing underand by virtue of the laws of the State of Colorado, andmaintains a health care facility in Longmont, Colorado,where it provides health care to aged and chronically illpersons. In the course and conduct of its business oper-ations, Respondent annually purchases and receivesgoods and materials valued in excess of $50,000, directlyfrom points and places outside the State of Colorado,and annually receives gross revenue in excess of$100,000.I find that Respondent is, and at all times materialherein has been, an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct, and a health care institution within the meaning ofSection 2(14) of the Act.11. THE LABOR ORGANIZATION INVOLVEDUnited Nurses, Professionals and Health Care Employ-ees, Local Seven, UFCW, AFL-CIO is, and at all timesmaterial herein has been, a labor organization within themeaning of Section 2(5) of the Act.I1I. THE ALLEGED UNFAIR LABOR PRACTICESA. Background'Respondent is licensed by the State of Colorado as askilled nursing facility with 180 beds, 120 of which areclassified by the State as skilled, and 60 of which areclassified as intermediate. Respondent participates in agovernmental Medicaid program, and operates pursuantto Colorado State regulations. Those regulations cover,among other subjects, minimum staffing patterns. Attimes relevant herein, Respondent followed the state reg-ulations and maintained the required staff. The facility islocated in one single-story building, and has a skilledwing and an intermediate wing.5State regulations re-quire6that Respondent have a skilled wing nursing staff3 Par. V(a), (b), and (d) of the complaint, alleging violations of Sec.8(aXI) of the Act, were withdrawn at the hearing.'This background summary is based upon credited testimony and evi-dence not in dispute, and upon stipulations of counsel.I References to "skill" refer to the degree of nursing qualifications re-quired of the nurses who attend patients on the respective wings.I These regulations were not introduced into evidence. References tothe regulations are based upon credited testimony and are not in dispute.The General Counsel did not challenge or contradict the testimony ofRespondent's witnesses relative to staffing requirements demanded bystate regulations.193 DECISIONS OF NATIONAL LABOR RELATIONS BOARDadequate to provide 2 hours of care 24 hours each dayand that the nursing staff be supervised by a registerednurse (RN) or a licensed practical nurse (LPN). An RNmust be in the building, and a licensed person (RN orLPN) must be at the skilled wing nurses' station, 24hours each day. The nursing staff provides personal caseof, and attendance to, patients of the facility. The staff,assisted by aides, assures cleanliness, proper nutritionalcare, and proper medication of patients. All medicationgiven to patients is administered under the supervision oflicensed physicians.At times relevant herein, Respondent had approxi-mately 140 employees and a patient occupancy rate ofapproximately 97 percent. Zapiler supervised the entirestaff; Roger Fell was the facility administrator; and RuthClancy was the director of nursing.' At times relevantherein, Respondent employed approximately 20 to 30nurses, approximately half of which were RNs and halfof which were LPNs. RNs and LPNs work on threeshifts, 6:45 a.m. to 3:15 p.m.; 2:45 p.m. to 11:15 p.m.;10:45 p.m. to 7:15 a.m. The 15-minute overlap at eachend of the shifts is to afford time for reporting and con-sultation. Zapiler, Fell and Clancy work during the day,until approximately 5 p.m.; usually they are not in thebuilding after 5 p.m. Usually, there are six nurses on the6:45 a.m. to 3:15 p.m. shift, and three nurses on the 2:45p.m. to 11:15 p.m. shift.8The facility has three stationsused by the nurses, and there is a desk and telephone ateach station. An RN or LPN must be available at alltimes, operating from each station.Union activity at Respondent's facility commenced ap-proximately in May 1980, and a representation electionwas held August 8, 1980. One of the original organizerswas Maureen Opal, who commenced working for Re-spondent as a staff nurse (RN) on October 22, 1979. Opalwas an active union advocate, participated in nearly allthe union activity at the facility, was a union observer atthe election, and was known to Zapiler, Fell, and Clancyas an active union supporter. Opal's immediate supervi-sor was Carol Eckhart, who in turn was supervised byClancy. Opal was responsible for "care-givers" (aides),"passed" (gave out) medication, had supervisory respon-sibilities relative to care-givers, and was responsible forthe nursing care of patients to which she was assigned,totaling approximately 45 to 50. At times relevant herein,Opal worked on the 2:45 p.m. to 11:15 p.m. shift.Approximately at 5 or 5:30 p.m. on the day of theelection, after the election was completed and the resultswere known, Opal and Zapiler met in the hallway andengaged in a conversation. They talked about some ofthe problems of the facility, and about the election. Theconversation did not contain any statements alleged inthe complaint as having been in violation of the Act, butthe conversation is discussed infra, to the extent that itmay contain evidence of Respondent's union animus.Respondent's written personnel policy, dated January27, 1977, states, inter alia:' The supervisory status of Zapiler, Fell, and Clancy is not in dispute.Individuals are referred to herein by their last names.I The nurses may be either RNs or LPNs.9. Employees leaving the building for lunch or foremergency reasons must notify their immediate su-pervisor, and sign the log book in addition topunching out the time card.On October 5 Opal went to work as assigned, at 2:45p.m. At approximately 5 or 5:30 p.m., she received atelephone call from her daughter who said Opal's hus-band had hurt his back digging post holes in the yardand was immobile on the ground. Opal instructed thedaughter to get help from the neighbors until Opal couldget home. Opal was the only nurse on duty at her sta-tion, and she attempted, without success, to obtainthrough telephone calls the assistance of some othernurse who could come to the facility to relieve her. Shewas unable to reach Clancy on the telephone, andClancy's new assistant director, Lois Edwards, was noton the telephone list kept by the facility. Opal calledKaren Brozovich, the in-service director, and asked thatshe cover for her, but Brozovich was unable to do so.Opal then called several nurses on the telephone, buteither was unable to reach them, or to get any of themto relieve her. Opal then talked with the nurses on theother two stations, Shirley Brader and Mrs. Pastorius,and explained the situation to them. Brader and Pastoriustook Opal's narcotics keys, and agreed to cover her sta-tion. Opal left the facility, and after arriving home andassessing the situation, called Pastorius on the telephoneand said she would come in later, pass out the bedtimemedications, do anything else that was necessary, andthen return home, since she had been unable to find an-other nurse to complete her shift. Opal returned to herwork station at approximately 7:15 p.m., passed outmedicine and narcotics, and returned home after verify-ing that Brader and Pastorius had her home telephonenumber. Opal took her husband to the hospital, where hewas examined and found to have acute lumbosacralstrain. He was given injections, and told to go home "oncomplete bed rest." Opal and her husband left the ho-spial at approximately 10:30 or 10:45 p.m., and upon re-turning home she called the facility to ascertain if therewere any problems. She later called again, for the samepurpose.The following morning, at approximately 9:15 or 9:30,Opal called Clancy on the telephone and related whathad happened the night before. Clancy said she alreadyhad heard about it, and stated, among other things,"Well, you left your patients uncovered and your stationuncared for." Opal was not scheduled to work on Octo-ber 6, but she went to the facility that day between 2 and3 p.m. Before going there, she obtained a report on herhusband from the hospital to give to Clancy. Opal talkedwith Clancy at approximately 4 p.m., and Clancy saidshe was very upset with Opal; that it ". ..is a matter ofpriorities," i.e., that patients should be first considered.Opal reminded Clancy that, when Clancy hired her,Opal stated that ". ..my family would always be firstpriorty to me."Opal reported for work, as scheduled, at 2:45 p.m. onOctober 9 and Clancy told her to report to Fell. Shetalked with Fell, who commented that Opal had workedonly 3-1/2 hours of her 8-hour shift on October 5, and194 FOOTHILLS CAREinstructed Opal to give him a written explanation. Opalprepared the statement9and gave it to Fell, with a copyof the hospital report, on October 10. She included withthe statement, a supporting statement of a neighbor whohelped her with her husband, and a statement by the hus-band's attending physician.On October 14 a fellow nurse, Anna Moy, agreed totrade shifts with Opal in order that Opal could be freeOctober 19 for her son's birthday, with Opal to workMoy's October 21 shift. Moy submitted a written requestto Clancy, who denied the request and stated to Moythat Opal had missed 2 of the days she was scheduled towork.Opal was not scheduled to work on October 20, butshe went to the facility that day to pick up her pay-check. When Clancy gave her the check, she stated thatOpal had been discharged.B. Emergency Absence From Respondent's FacilityThere is no dispute about the fact that Respondent'spersonnel policies required advance notice by employeesof emergency absence, nor is there dispute about the factthat regulations governing Respondent's staff require thateach nurses' station be supervised at all times by an RNor LPN.'° Opal impliedly acknowledged those facts bygoing to considerable lengths in attempting to notify Re-spondent of her absence, by arranging for her station tobe covered by Brader and Pastorius, and by her ex-pressed concern to fellow employees and to members ofmanagement about the incident. Clearly, Opal engaged inextraordinary conduct when she left her station withoutdirect supervision, and she knew that conduct was ex-traordinary." The fact that Brader and Pastorius wereavailable in case of necessity is irrelevant, since if eitheror both of them had to attend to Opal's station, theirown stations would be without supervision.General Counsel introduced evidence of other nurses'absence from their stations. Clancy testified that sheknows of nurses having left their shifts, but in such casesit was on the 6:45 a.m. to 3:15 p.m. shift, and Clancy orher assistant, or the in-service director, was available tocover the station.Further, the absences were not as long as 5 hours.Clancy said that was not the case with Opal, who lefther shift unattended, and Clancy said she knows of noabsence as long as that of Opal. Further, Clancy stated,she knows of no instance wherein a nurse left her stationwithout first getting permission of her supervisor. Thus,Clancy concluded, she knows of no instance wherein anurse left her station unattended in the manner that Opaldid.Hazel Cawley, a staff nurse since 1974, testified thatshe knows of several occasions during the past 5 yearswhen nurses left their stations during their shifts. She re-' G.C. Exh. 4.0 Opal's absence from her station for a period of approximately 5hours on October 5 is not in controversy. There was no incident duringthat absence that required special handling, such as patients falling or be-coming ill, or physicians requiring Opal's assistance." Opal's testimony that she had no knowledge of Respondent's policyconcerning departure from the facility in emergency situations is contraryto the actions she took and is given no credence.cited one instance last year, when a staff nurse, RobertaBrown, left during her 6:45 a.m. to 3:15 p.m. shift to gohome in order to shampoo her rugs. She said Brownlater returned to finish her shift. Cawley testified that shebecame ill while on the 6:45 to 3:15 shift approximately 2months ago, and had to leave work. However, she firstspoke with Clancy and got her approval.Betty Bond, an RN with Respondent since May 1978,testified that, on one occasion in 1979, she left her shiftfor approximately 15 minutes because her son was ill, butthat she first talked with Clancy and got her approval.Bond corroborated the Brown incident related byCawley, and said Brown was absent approximately 1-1/2hours, without being disciplined. Bond related an inci-dent that occurred in 1980 on the 6:45 a.m. to 3:15 p.m.shift, wherein nurse Rosemary Roush left for an hour togo to lunch, after giving Bond her keys. Bond saidRoush was not disciplined, but that she assumed Houshhad permission to leave, since she assumed Roush hadpermission to leave, since she assumed nurses on dutyhad to have Clancy's approval to leave.Anita Froid, an LPN with Respondent since 1978, tes-tified that, on one occasion, she left her station on the6:45 a.m. to 3:15 p.m. shift for 15 or 20 minutes when herson was injured, and that she did the same thing on asecond occasion a short time after the first instance. Inboth instances, she said, she first asked for and received,Clancy's permission. Froid corroborated the Brown inci-dent, and said Brown left "over the dinner hour," be-tween medication periods.Neldeene Jelinek, an RN for Respondent from Sep-tember 1976 to May 1981, testified that, within the past 2years, she once left her shift at 8:30 a.m., and remainedout the rest of the day to care for her child who was ill.She said she first asked for, and received, the permissionof Millie Griggin, assistant director of nurses, for theentire absence. Jelinek further testified that, in October1980, she was given I day off because of an emergencysituation. In both instances, Jelinek was working the dayshift. Jelinek testified that Opal called on the telephoneon October 5 and asked her to work Opal's shift, but Je-linek was unable to do so.Clancy testified on rebuttal that, relative to one in-stance referred to by Cawley when the latter did not re-ceive a report when she took over a shift because therewas no nurse on duty, Cawley was referring to the inter-mediate wing, which was not required to have a nurseon duty during the shift referred to. 12 Clancy further tes-tified that she never was informed about the Brown inci-dent, nor did Brown request permission for absence.Clancy reiterated her earlier testimony that permissionfor absence does not present a problem during the day,since she, or her assistant, or the in-service director, isavailable to cover the station.1" Zapiler also testified that, at the time referred to by Cawley, a nursewas not required on the night shift for the intermediate wing. He furtherstated that at least one RN and two LPNs are required on all shifts of theskilled wing.195 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDiscussionWhatever may be the merits of Opal's discharge, it isclear that Respondent did have a written policy concern-ing emergency absences from the facility;`athat Re-spondent followed that policy; that nurses were awareof, and adhered to, that policy; that Opal violated thepolicy; and that Opal's violation was not of the samenature as absences of other employees as contended bythe General Counsel. Cawley, Bond, Froid, and Jelinekall testified that they asked in advance for, and received,permission to absent themselves from their stations priorto their leaving the facility. Apparently Brown left onceduring a meal period without permission, and she wasnot disciplined, but Clancy credibly testified that she didnot know about the incident, and there is no evidence tothe contrary.The question of Opal's discharge, as it relates to Opal'sviolation of Respondent's rule, is discussed infra.C. Respondent's Knowledge and AnimusAs shown above, Opal was a key figure in the Union'sorganization and activity at Respondent's facility. Zapileracknowledged that he had been aware of the organizingdrive for several months, and that he knew Opal was aleader of the drive. During Zapiler's conversation withOpal on August 8, just after the union election discussedabove, Zapiler asked Opal if she was a union employee.Zapiler testified:Q.... At the time of your conversation in thehallway with Ms. Opal, it is my understanding thatyou said something to her about working for theunion.A. I asked her if she was in fact a union employ-ee.Q. How did you come to ask her that type ofquestion or that question?A. During the four, five, six months prior to that,I was aware that the organizing drive that the unionhad done had some people that were leading it. Idid not bother to hinder that or get involved withit, but I certainly was aware of the volume of mailthat the union was putting out in the organizingeffort. It was readily available. So I did knowthat-I didn't know if 5, 16, or 25 people were in-volved.Q. So did you know Ms. Opal by sight?A. No.Q. How did it happen that you would ask herthat question?A. Well, I knew the name Ms. Opal had comeup, that she was amongst the organizers. But I didnot know who she was or what she looked like.Q. Well, if there is that tenuous a relationshipwith Ms. Opal, what would occasion your questionabout her working for the union?A. Only to the fact that through some of the lit-erature it was evident and it was obvious that shewas working-at least one of the leaders of the" Legality of the policy is not in issue.union and I thought that maybe she was directlyemployed by them.During Zapiler's conversation with Opal on August 8,Zapiler was aggressive and blunt in his approach. It isclear from both Zapiler's testimony and that of Opal,that Zapiler was unhappy with the Union's victory, andwith Opal's part in that victory. Zapiler did not seemvindictive, but his message to Opal was clear-he consid-ered the matter closed with the election, but he still didnot like what had happened.On August 27 the Union filed a charge with NLRB,'4alleging that, on August 8, Zapiler harassed Opal and ac-cused her of being a union "plant," or instigator. Zapilerreceived a copy of that charge, which was not the basisof a complaint. The charge was based upon Zapiler'sconversation of August 8 with Opal. Approximately onAugust 27 or soon thereafter, Opal talked with Clancy,who said Zapiler was very upset about the charge. Opaltold Clancy that the charge had been filed withoutOpal's knowledge, and Clancy replied that Zapilerwould be happy if Opal told him that fact.Opal and Moy testified relative to the occasion in Oc-tober, referred to above, when Clancy refused permis-sion for the two to switch a workday. Opal, Moy,Cawley, Bond, Froid, and Zelinek credibly testified thatswitching of workdays, with Clancy's permission, longhas been a customary, and well-used, practice and thatnone of them knew of any instance (other than the Moy-Opal incident) when permission to switch was denied.Opal testified that, when she went to Respondent's fa-cility to pick up her final paycheck, Clancy stated,"Maureen, this is your termination check. Because of thestatement you gave to the National Labor RelationsBoard the company no longer wants you to work here."Clancy denied that testimony, and stated that the onlything she told Opal is the written statement: 5Maureen Opal:Based on statement you have given, managementfeels it would be better off without your services.Foothills Care Center/s/ Ruth Clancy, RN, DONClancy explained that the "statement" referred to wasthe statement Opal gave to Fell in explanation of Opal'sabsence from the facility. (G.C. Exh. 4.)On October 22, after Opal's termination, Zapiler, Fell,Clancy, Edwards, and Brozovich met with approximate-ly 12 to 15 members of the nursing staff, and Zapilerspoke to the group. Cawley testified that Zapiler stated:Well, he said, "You are probably wondering-nobody has asked me why we fired Opal." Andthen he said, "Oh, I better not say that. I might getupon on harassment charges but my attorney as-sures me we had reasons for firing her." And then Ipiped up and I said, "There has been numerous oc-" G.C. Exh. 3." Resp. Exh. 5196 FOOTHILLS CAREcasions where there has been two nurses on," andthat they were scheduled that way, there justwasn't a third nurse, and he said, "Well, wecouldn't get any help at that time," he says, "butthat's different."Later, Cawley testified that Zapiler also stated "...other people could get away with it at times. Opal justhappened to be one that was caught." Froid generallycorroborated Cawley, but she did not testify concerningthe additional statement quoted above.DiscussionSo far as the NLRB charge is concerned, it is clearthat, by August 27, Respondent knew that Opal deniedcomplicity with the Union and that the Union alone hadfiled the charge. There is no evidence, or inference, thatRespondent was concerned with the charge thereafter,or that the charge was a reason for Opal's discharge.There is no basis upon which to find an 8(a)(3) or (4)violation in connection with the NLRB charge.Zapiler's conversation with Opal on August 8, andClancy's refusal to permit Clancy and Moy to switch aworkday, are found to constitute indicia of Respondent'sunion animus, and dislike of Opal's union activity.So far as the final paycheck conversation is concerned,Clancy's version is credited, and it is found that there isno evidence of an 8(a)(3) or (4) violation based upon theconversation.Relative to Zapiler's talk with nurses on October 22,Cawley's testimony was not denied by Zapiler, and it iscredited. However, that conversation is of litle weight inconsidering Opal's discharge.D. Opal's DischargeAlthough the chronology ia not entirely clear, it is ap-parent from the record that Clancy learned of Opal's ab-sence, was upset about it, and informed Fell, who toldZapiler about it. Those three collaborated in the decisionto fire Opal. The assigned reason was Opal's having lefther post of duty in violation of Respondent's writtenpolicy, and in derogation of Respondent's regulatory re-sponsibilities.The principal question is whether or not Opal wouldhave been fired in any event, regardless of her union ac-tivity. No other nurse has been disciplined for beingabsent from her station, but as discussed above, that is ir-relevant since no other nurse has done what Opal did.Possibly, as Respondent contends, Opal overreacted atthe outset, and was more concerned with her husband'sstrained back than the facts warranted. However, even iftrue, that matter would be irrelevant. Clearly, Opalreacted in good faith, and certainly not out of a desire togoof off for the evening.Opal's recitation of her efforts to obtain a relief nurseappeared to be exaggerated, 6but it is clear from her un-contradicted testimony that she did make a good-faithand diligent effort to find a relief nurse. She was in a di-lemma, and the only apparent solution was the one shet' Brozovich is credited in her denial of Opal's testimony that Opalasked for and received Brozovich's permission to leave the station.adopted-she obtained the assistance of Brader and Pas-torius. Further, during a lull in the excitement at home,Opal briefly returned to the facility to check things out,and later called the facility on the telephone for the samepurpose. Those were not the actions of an unconcernedor indifferent employee. Rather, they tend to exhibit aprofessional attitude. Finally, Opal promptly reported theentire incident the following day to Clancy. Opal's ab-sence was serious, but there is no evidence that she everhad been previously warned or disciplined, or consideredas anything other than a good employee.Based upon Respondent's practice of permitting em-ployees to leave the premises during a shift after requestwas made, it appears that Opal's discharge was inconsist-ent and illogical. Some factor other than business prac-tice seems to have been considered. Respondent knew ofOpal's union activity and its results, and Respondent wasdispleased with union organization of its facility. Otherunion activists were not fired by Respondent, but there isno evidence of any cause to discipline any of them. AsZapiler told nurses after Opal's discharge, Opal just hap-pened to get caught. The only apparent cause for Re-spondent treating Opal in the manner it did was Opal'sunion activity.In summary, Opal made what was, so far as the recordshows, her first mistake at work. That mistake resulted inno damage or inconvenience to Respondent or any of itspatients. Opal was a good employee, with no record ofmistakes. Respondent customarily was generous in itspermission for nurses to leave the facility. Opal was aunion activist, and she was not treated generously. Primafacie, Opal's inconsistent treatment resulted from herunion activity. Respondent failed in its burden to showthat Opal would have been fired even if she had notbeen a union activist."7 Respondent violated Section8(a)(3) and (1) as alleged, when it fired Opal.E. Alleged 8(a)(1) ViolationParagraph VI(c) of the complaint alleges that Fell re-quired Opal to prepare a written explanation of her ab-sence, because of Opal's protected activity and her testi-mony give under the Act.As discussed above, Opal's actions were unusual, andthey constituted a substantial departure from Respond-ent's written policy. Clancy's initial knowledge of Opal'sactions was hearsay in nature, and Fell and Zapiler hadno knowledge of the incident, other than what they re-ceived through Clancy. Respondent could not be expect-ed to ignore Opal's actions. Common business practicedictated some response, regardless of the extent of thatresponse. Respondent's request that Opal give it a writ-ten report of her violation of policy was made promptlyafter the incident, was logical and reasonable, and wasnot, so far as the record shows, dictated wholly or par-tially by Opal's activity. It seems apparent that a similarrequest for a report would have been made of any nursewho acted as Opal did, irrespective of any union activi-ty.1 Wright Line, a Division of Wright Line, Inc., 251 NLRB 1083 (1980).197 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent did not, as alleged, violate Section 8(a)(1)of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent, set forth in section III,above, occurring in connection with the operations de-scribed in section 1, above, have a close, intimate, andsubstantial relation to trade, traffic and commerce amongthe several States and tend to lead to labor disputes bur-dening and obstructing commerce and the free flow ofcommerce.v. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, in violation of Section 8(a)(3) and(1) of the Act, I shall recommend that it be ordered tocease and desist therefrom, and take certain affirmativeaction designed to effectuate the policies of the Act.It has been found that Respondent unlawfully dis-charged Maureen Opal. I will, therefore, recommendthat Respondent offer Opal her former job or, if that jobno longer exists, a substantially equivalent job, withoutprejudice to her seniority and other rights and privileges,and make her whole for any loss of earnings suffered byreason of the discrimination against her by payment toher of a sum of money equal to that which she normallywould have earned, absent the discrimination, less netearnings during such period, with interest thereon to becomputed in the manner prescribed in F. W WoolworthCompany, 90 NLRB 289 (1950), plus interest as set forthin Isis Plumbing & Heating Co., 138 NLRB 716 (1962),and Florida Steel Corporation, 231 NLRB 651 (1977). Itwill be further recommended that Respondent preserveand make available to the Board, upon request, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary and useful to determine the amounts of backpaydue and the rights of reinstatement under the terms ofthese recommendations.Upon the basis of the foregoing findings of fact andupon the entire record, I hereby make the following:CONCLUSIONS OF LAW1. Foothills Care Center, Inc., is, and at all times mate-rial herein has been, an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. United Nurses, Professionals and Health Care Em-ployees, Local Seven, UFCW, AFL-CIO is, and at alltimes material herein has been, a labor organizationwithin the meaning of Section 2(5) of the Act.3. Respondent violated Section 8(a)(3) and (1) of theAct by discharging Maureen Opal because of her activi-ty protected by the Act.4. The aforesaid unfair labor practice affects commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions oflaw, and the entire record in this case, and pursuant toSection 10(c) of the Act, I hereby issue the followingrecommended:ORDER sThe Respondent, Foothills Care Center, Inc., Long-mont, Colorado, its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Violating Section 8(a)(3) and (1) of the Act by dis-charging an employee because of the employee's activityprotected by the Act.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights under Section 7 of the Act.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act:(a) Offer Maureen Opal immediate and full reinstate-ment to her former job or, if that job no longer exists, toa substantially equivalent position, wthout prejudice toher seniority or other rights and privileges, and make herwhole for her loss of earnings in the manner set forth inthe section of this Decision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Order.(c) Post at Denver, Colorado, operation, copies of theattached notice marked "Appendix."'9Copies of saidnotice, on forms provided by the Regional Director forRegion 27, after being duly signed by an authorized rep-resentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or cov-ered by any other material.(d) Notify the Regional Director for Region 27, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.It is recommended that all allegations of the complaintfound herein not to have been proved be dismissed intheir entirety.1" In the event no exceptions are filed as provided oy Sec. 102.46 ofthe Rules and Regulations of the National Labor Realtions Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes."' In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."198 FOOTHILLS CAREAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunity topresent evidence and state their positions, the NationalLabor Relations Board found that we have violated theNational Labor Relations Act, as amended, and has or-dered us to post this notice.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce our employees inthe exercise of their right to self-organization, toform, join, or assist labor organizations, to bargaincollectively through representatives of their ownchoosing, and to engage in concerted activities forthe purpose of collective bargaining or other mutualaid or protection as guaranteed by Section 7 of theAct, or to refrain from any of all such activities.WE WILL offer Maureen Opal immediate and fullreinstatement to her former job or, if that job nolonger exists, to a substantially equivalent position,without prejudice to her seniority or other rightsand privileges, and make her whole for her loss ofearnings, with interest thereon.FOOTHILLS CARE CENTER, INC.199